Electronically Filed
                                                       Supreme Court
                                                       SCAD-14-0000880
                                                       07-JUL-2014
                                                       11:11 AM
                          SCAD-14-0000880

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                  OFFICE OF DISCIPLINARY COUNSEL,
                            Petitioner,

                                vs.

                       EADEAN M. BUFFINGTON,
                            Respondent.


                        ORIGINAL PROCEEDING
                         (ODC 12-017-9033)

          ORDER ALLOWING RESIGNATION IN LIEU OF DISCIPLINE
(By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson JJ.)

           Upon consideration of the Office of Disciplinary

 Counsel (ODC)’s petition for an order granting the request of

 attorney Eadean M. Buffington to resign from the practice of law

 in lieu of discipline, and the memorandum, affidavits, and

 exhibits attached in support thereof, we note the petition is

 supported by Respondent Buffington’s affidavit and that the

 affidavit meets the requirements of Rule 2.14(a) of the Rules of

 the Supreme Court of the State of Hawai#i (RSCH).   In sum,

 Buffington admits to failing to act with reasonable competence or

 diligence in her representation of clients, assisting a client in

 a fraudulent act, failing to deposit funds entrusted to her in a
client matter into her client trust account, commingling and

misappropriating $21,750.00 in funds entrusted to her, committing

criminal acts that reflects adversely on her honesty,

trustworthiness or fitness as a lawyer in other respects, and

engaging in deceitful conduct, resulting in multiple    violations

of Rules 1.1, 1.2(d), 1.15(c), 1.15(d), 8.4(b) and 8.4(c) of the

Hawai#i Rules of Professional Conduct.   It further appears that,

because Respondent Buffington’s behavior included

misappropriation of client funds, any reinstatement must be

predicated upon full restitution of all misappropriated money.

Therefore,

          IT IS HEREBY ORDERED, pursuant to RSCH Rule 2.14, that

the petition is granted and Respondent Eadean M. Buffington’s

request to resign in lieu of discipline is granted.

          IT IS FURTHER ORDERED that the resignation is effective

30 days after the date of this order, as provided by RSCH Rules

2.14(d) and 2.16(c).

          IT IS FURTHER ORDERED that any future reinstatement is

conditioned upon proof that Respondent Buffington has made full

restitution of all misappropriated monies.

          IT IS FURTHER ORDERED that (1) the Clerk shall remove

Respondent Buffington’s name from the role of attorneys licensed

to practice law in this jurisdiction and (2) within thirty days

after entry of this order, Respondent Buffington shall submit to


                                2
the Clerk of this court the original certificate evidencing her

license to practice law in this jurisdiction or an affidavit

establishing good cause for her failure to do so.

          IT IS FURTHER ORDERED that (1) Respondent Buffington

shall comply with the requirements of RSCH Rule 2.16 and (2) the

Disciplinary Board shall provide notice of the disbarment as

required by RSCH Rule 2.16(e) and (f).

          IT IS FINALLY ORDERED that Respondent Buffington shall

bear the costs of these proceedings, upon the timely submission

by ODC of a verified bill of costs, as authorized by RSCH Rule

2.3(c).

          DATED:   Honolulu, Hawai#i, July 7, 2014.

                               /s/ Mark E. Recktenwald
                               /s/ Paula A. Nakayama
                               /s/ Sabrina S. McKenna
                               /s/ Richard W. Pollack
                               /s/ Michael D. Wilson




                                 3